Case 3:20-cv-00867-TJC-PDB Document 13 Filed 09/23/20 Page 1 of 3 PageID 189




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


   TONI DENISE HAYES,

               Plaintiff,
   v.                                              Case No. 3:20-cv-867-J-32PDB

   DOMINOQUE MONQUES RICKS,
   an individual; and COVENANT
   TRANSPORT, INC., a Foreign
   profit corporation,

               Defendants.


                                      ORDER

         This motor vehicle accident diversity case is before the Court on Plaintiff

   Toni Denise Hayes’ motion to remand (Doc. 4), in which Hayes argues that

   Defendant Covenant Transport, Inc., cannot demonstrate that the amount in

   controversy exceeds $75,000. (The parties’ citizenship is diverse; Hayes does not

   argue otherwise.) Covenant filed a response in opposition. (Doc. 8). Hayes

   provided documentation of $14,928.10 in medical bills for shoulder surgery.

   (Doc. 4-3). Covenant asserts that the allegations of damages in the complaint

   and reported conversations between plaintiff’s counsel and plaintiff’s insurance

   adjuster about possible future medical expenses suffice to establish the amount

   in controversy. (Doc. 8 at 2). However, Covenant offers no pre- or post-suit

   demand letters, no documentation of Hayes’ injuries or specifics about future
Case 3:20-cv-00867-TJC-PDB Document 13 Filed 09/23/20 Page 2 of 3 PageID 190




   medical costs, and no other evidence supporting the approximate $60,000 gap

   between Hayes’ incurred medical expenses and the jurisdictional threshold.

   Hayes’ refusal to stipulate, while appropriate to consider, does not fill this gap

   on these facts. See, e.g., Parham v. Osmond, No. 8:19-cv-592-T-60SPF, 2019

   WL 3822193, at *3 (M.D. Fla. Aug. 15, 2019) (granting remand upon finding

   defendant failed to carry his burden to demonstrate requisite amount in

   controversy, notwithstanding plaintiff’s failure to stipulate that damages were

   less than $75,000). The Court finds Covenant has failed to demonstrate by a

   preponderance of the evidence that the amount in controversy exceeded $75,000

   at the time of removal. See Dart Cherokee Basin Oper. Co. v. Owens, 574 U.S.

   81, 88 (2014) (holding that if the amount in controversy is challenged, the court

   must make findings of fact based on evidentiary submissions to which the

   preponderance standard applies).

         Accordingly, it is hereby

         ORDERED:

         Plaintiff’s Motion to Remand (Doc. 4) is granted. This case is remanded

   to the Fourth Judicial Circuit Court in and for Duval County, Florida. Following

   remand, the Clerk shall close the file.




                                             2
Case 3:20-cv-00867-TJC-PDB Document 13 Filed 09/23/20 Page 3 of 3 PageID 191




         DONE AND ORDERED in Jacksonville, Florida this 23rd day of

   September, 2020.




                                                   TIMOTHY J. CORRIGAN
                                                   United States District Judge

   h/s.
   Copies:

   Counsel of record

   Clerk of Court, Fourth Judicial Circuit Court
   in and for Duval County, Florida.




                                         3
